DETAILED ACTION
	
The amendment dated 8-10-2022 is acknowledged.
Claims included in the prosecution are 15-20, 22, 25-26, 29-32, 35 and 38-40.
	In view of the amendment, the previous 112, 1st paragraph rejection and the 103 rejection of claim 36 are withdrawn.
	The following are the rejections.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	‘tablet’ is recited as table in claim 41.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 15-20, 22, 25-26, 29-32, 35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Raoof et al (Journal of Pharmaceutical Sciences, 2004) of record Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), further in view of CA 2 724 173..
First of all, it should be pointed out that instant claims recite routine manufacturing techniques for tableting manufacture which involves drying the composition and adding the excipients for tableting.
Shim teaches nucleic acid complexes of cationic liposomes and nucleic acid. Shim teaches that the use of DOTAP with helper lipids phosphatidylcholine and cholesterol is known. The nucleic acids are DNA, SiRNA and microRNA (MiRNA) (Abstract and entire publication). What is not taught by Shim is the lyophilization of these complexes and the preparation of tablets containing tableting excipients.
Raoof et al teach tablet formulations of mRNA with excipients. The excipients for tableting taught by Raoof et al are magnesium stearate and the sugar, mannitol. (Abstract and Tablet preparation on page 1433). 
Kundu teaches that the lyophilization of cationic liposomes (DOTAP) containing SiRNA retains significant activity against the virus during storage (Abstract and entire publication).
Bhatia teaches that complexes of cationic liposomes or micelles and RNA can be formed into tablets. The lipids taught include DLRIE, DOTAP DOPE and DOPC and others. The compositions include dispersing agents, disintegrating agents, binding agents and lubricating agents. Bhatia teaches trehalose (0182) and magnesium stearate as lubricant (0317,0324)  The viruses taught include HIV (0075-0076, 0079, 0081-0087, 0092-0093, 0121, 0191-0193, 0203, 0204, 0310-0317, 0324-0325, 0344, Example 1, 0369-0371). Although Bhatia does not specifically state that the dispersing agents, disintegrating agents, binding agents and lubricating agents are for tableting the cationic liposome-RNA complex since Bhatia teaches only three forms, powders, capsules and tablets in P 0324, it would have been obvious to one of ordinary skill in the art that these components are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration of the lipids to form liposomes has to be removed for tableting purposes. One of ordinary skill in the art would be motivated to use lyophilization of the cationic liposome-nucleic acid complex to remove the aqueous medium since Kundu teaches that the complex retains significant activity against the virus after storage.
	CA-2724173 (WO/2009/137871)  while disclosing the administration nucleic acids (RNA and DNA) in a tablet form  for oral administration teaches the inclusion of sugars such as trehalose or mannitol and magnesium stearate are excipients in the tablet (Abstract, p49, 50, 57, 58).
	One of ordinary skill in the art would be motivated to use a sugar such as trehalose or mannitol and magnesium stearate when the mRNA is administered orally in a tablet form since these are tableting excipients for tablets as taught by CA-2724173. One of ordinary skill in the art would replace mannitol as the sugar taught by Roof with trehalose since CA teaches either could be used.
3.	Claims 15-20, 22, 25-26, 29-32, 35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), further in view of CA 2 724 173.
.	Claim 15 is drawn to a process of manufacture of a tablet comprising cationic liposome-nucleic acid complex and drying the complex and production of tablets with the addition of compression excipients. 
The teachings of Shim, Kundu,  Bhatia  and CA 2724173have been discussed above.
Ushida teaches that ribonucleic acid (RNA) as a cationic liposome complex and the formulations can be in the form of a tablet. The nucleic acid could be mRNA. According to Ushida, conventional additives such as a stabilizer, binder, disintegrator and a stabilizer are added (0017, 0020, 0059, and 0079). According to instant claim 15, ‘one or more excipients suitable for drying the formulation and one or more excipients for compressing the mixture to form a tablet are added. Since liposomal solutions are art known for lyophilization to form powders and since excipients are conventionally added to prepare tablets for compression in the art well-known tableting industry, instant claims are deemed to be an obvious extension of the art of preparing tablets with the lyophilized cationic liposome-nucleic acid complexes, in the absence of showing unexpected results.
It would have been also obvious to one of ordinary skill in the art that excipients are routinely used in art well-known tableting industry and the tablets are compressed. It would have also been obvious to one of ordinary skill in the art that the aqueous medium in the formulations of cationic liposomes-nucleic acid complexes, whose preparations usually involves aqueous solutions used for hydration of the lipids to form liposomes has to be removed for tableting purposes. One of ordinary skill in the art would be motivated to use lyophilization of the cationic liposome-nucleic acid complex to remove the aqueous medium since Kundu teaches that the complex retains significant activity against the virus after storage.
4.	Claims  15-20, 22, 25-26, 29-32, 35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Raoof et al (Journal of Pharmaceutical Sciences, 2004) of record Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), further in view of CA 2 724 173; OR 2)  Ushida (US 2012/0220760) by itself or in combination with Shim (Asian Journal of Pharmaceutical Science, 8, pp. 72-80, 2013) in combination with Kundu (Int J Pharm, 423 (2), pp. 525-534, 2012) and Bhatia (US 2008/0213377), further in view of CA 2 724 173. both as set forth above, in view of either Hoge (US 2016/0194368) or Bancel (US 2014/0199371)..
The teachings of Shim, Kundu, Bhatia, CA-2724173 (WO/2009/137871  and Ushida have been discussed above.
What is lacking in these reference is the teaching of treatment of diseases such as crohn’s disease.
Hoge teaches the administration of cationic liposomes containing circRNA for the treatment of crohn’s disease. The formulations could be in a tablet form (Abstract, 0720, 0726, 0756, 0834, 0990)
Bancel teaches the administration of cationic liposomes containing mmRNA for the treatment of crohn’s disease. The formulations could be in a tablet form (Abstract, 0744, 074, 0796 and 0969).
	Applicant’s arguments to the above rejections and the declarations of Dr. Changquan Calvin Sun and Dr. Pierre Tchoreloff were fully considered and responded in the earlier action. The essence of applicant’s new arguments to the above rejections appear to be that claims now recite mRNA and none of the references administer or test the biological activity of a solid dosage form (i.e., a tablet) comprising a lipoplex incorporating mRNA and that compositions disclosed in each document are tested in various systems (either as reconstituted lyophilized nucleic acids nanosomes (Kundu et al), liquid liposomal formulations (Shim et al or Bancel et al) or in liposomal formulations formed by the combination of a nucleic acid and a transfection agent (Bhatia et al and Ushida et al) and Hoge et al do not appear to provide any examples of delivering nucleic acids to cells in the form of lipoplex. According to applicant, Raoof et al disclose an antisense oligonucleotide which is not a mRNA and not delivered to cells in the form of a lipoplex. These arguments are not persuasive since the prior art clearly indicates the nucleic acids including mRNAs can be administered orally in a tablet form. .Applicant argues that the skilled person knew that macromolecules, especially mRNA molecules are fragile and that the compression step, implemented during tableting involves pressure and thermal stresses that affect the structure and function of nucleic acids.
	These arguments are not persuasive. It is unclear to the examiner why applicant considers only mRNAs are fragile and not or RNA molecules such as siRNAs and others. Applicant provides no data supporting this assumption. Instant claims do not recite any compression parameters in the tableting process. Secondly, mRNA is a generic term representing multitudes of mRNAs translating into proteins of different chain length and it is unclear to the examiner whether all mRNAs are fragile and some are not. Finally, it should be pointed out that the independent claim 32 is drawn to nucleic acids and not just mRNA. With regard to applicant’s arguments that Raoof teaches mixing sodium caprate with antisense oligonucleotide, the examiner points out besides teaching that sodium caprate as a penetration enhancer, Raoof teaches the excipients such as a sugar (mannitol) and magnesium stearate for tablet preparation by compressing the mixture..
CA2564525 is cited as interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612